Title: To George Washington from Major General Philip Schuyler, 28 May 1776
From: Schuyler, Philip
To: Washington, George



Dear General
Fort George [N.Y.] May 28th 1776

This Moment I have received a Letter from General Sullivan, of which the enclosed is a Copy: Our Affairs begin daily to wear a darker Aspect in Canada, and I fear will not change for the better unless more Troops are sent in.
I dare not by any Means remove Colonel Dayton’s Regiment from Tryon County, for I am morally sure that Sir John Johnson would immediately fall upon that part of the Country and ravage it without Mercy: An Event that would so intimidate the people that I should procure very few to be employed on the Communication, lest they should be cut off by scalping parties of Indians.
As Colonel Knox took with him all the Guns from the Royal Savage, I have none left to arm her with, but such as she is, she will go off loaded with provisions in a few Days.
The Fort at Tyconderoga should immediately be put into a proper State of Defence, but I have unfortunately no Troops to set about it—I hope soon to see one or more Engineirs in this Quarter.

Your Excellency’s Letter of the 21st Inst: inclosing a Copy of the infamous Libel transmitted to you by the Committee of King’s District I received last Night—whilst this was only Report I treated it with Contempt without taking any Notice of it; but it [is] now a Duty I owe myself and my Country to detect the Scoundrels and the only Means of doing this is by requesting that an immediate Enquiry may be made into the Matter, when I trust it will evidently appear that it was more a Scheme calculated to ruin me than to disunite and create Jealousies in the Friends to America—Your Excellency will therefore please to order a Court of Enquiry the soonest possible for I cannot sit easy under such an infamous Imputation as on this extensive Continent Numbers of the most respectable Characters may not know what your Excellency and Congress do of my principles & Exertions in the common Cause.
It is peculiarly hard, that at the very Time that Assassins and Incendiaries are employed to take away my Life and destroy my property, as being an active Friend to my Country; at the very Time when I had taken Measures and given orders, some of which are actually executed to secure the Tories & to send them down to your Excellency, a Set of pretended Whigs (for such they are that have propagated these diabolical Tales) should proclaim me through all America a Traitor to my Country—I do not recollect that I have given a permit to any Officers whatever to go to Pennsylvania to settle their Affairs. Those that were sent from Canada in the latter End of February either remained at Albany, or were sent as far as Esopus in Ulster County, there to remain until the Navigation should open, to save the enormous Expence of Land Carriage to pennsylvania where the Remainders of their Corps were disposed of; to these and to no others, unless my Memory very much fails me, I have given permits to pass to their Corps—another party is now on the way down, who are under the Circumstances above mentioned, and a Captain Dundee, whom I confined in Kingston Goal, because he refused to give his parole has my pass also to go to Pennsylvania, after making proper Concessions and giving me his parole in writing—Several prisoners still remain at Esopus, who in the present Situation of Affairs ought to be sent elsewhere, as being too near the Indians. Major Campbell the Indian Agent and La Corne St Luc are of the Number & beg

Your Excellency will take some Measures with them. I am Dr Sir with the most respectful Sentiments Your Excellency’s most obedient humble Servant

Ph: Schuyler

